Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under  35 U.S.C. 101 because the claimed invention is not supported by either a process, machines, manufactures and composition of matter asserted utility or a well established utility. 
Claims 15-21 claim “A machine readable media...”   However, claims 15-21 do not clearly define a  machine readable media to be a memory/disk, see ¶[0296]  “Example 29 includes at least one non-transitory or tangible machine-readable medium comprising a plurality of instructions, when executed on a computing device, to implement or perform a method as claimed in any of claims or examples 8-14.“ it is not definite that the machine readable media is a   of this application and is thus non-statutory for that reason.  Applicant’s specification , further does not exclude “ A machine readable media ” from other forms of propagated signals that computer program product may be formatted.  Moreover, the claims do not define a computer executable instructions to be a functional descriptive material encoded on a memory/disk, and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”).  Furthermore, “Computer program product” or “Instructions” is neither a process (“action”), nor machine, nor manufacture, nor composition of matter (i.e., tangible “thing”) and therefore non-statutory. 

The Examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc…
Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2015/0104067).
As per claims 1, 8, and 15  Liu teaches, an apparatus comprising: one or more processors to: select a frame from a sequence of multiple frames associated with a video stream captured by a camera (Liu, ¶[0008] “According to another aspect of an embodiment of the present invention, an apparatus for tracking an object includes a feature selection unit configured to select a tracking feature with optimal tracking performance for a changed scene and notify a tracking unit of the tracking feature, when the scene of a video frame is changed”  feature selecting is equivalent to selecting a frame, since it is selected when the scene video frame is changed ); dynamically compute a frame confidence score for the frame based on frame training data associated with frame (Liu, ¶[008] “a feature with optimal and detect one or more anomalies in the frame when the frame confidence score is less than a frame confidence threshold associated with the frame (Liu, ¶[0032] “If the Confidence.sub.i is less than a predetermined reliability threshold, it is determined that the tracking performance of the currently selected tracking feature in the i-th frame has fallen.” The fallen frame represents one anomaly), wherein detecting includes dynamically comparing the frame confidence score with the frame confidence threshold through inference using frame field data and the frame training data (Liu, S640 “the tracking feature with the optimal tracking performance for the scene in the training data set which corresponds to the minimum distance is determined, based on the previously calculated tracking performance of each of the tracking features in each of the scenes of the training data set, serving as the second tracking feature.”  Frame confidence score is being represented with previously calculated tracking performance, and this gets compared to the threshold a predetermined reliability threshold  in ¶[0032] and all this is using the training data set as disclosed above ). 
As per claims 2, 9 and 16 Liu teaches, the apparatus of claim 1, wherein the one or more processors are further to reduce a frame size of the frame by splitting the frame into multiple frame portions, wherein the one or more anomalies are detected in one or more of the multiple frame portions (Liu, fig.6 S620 calculating distances would require splitting the frames into multiple frame portions, and in one of these portions the anomaly would be found ). 

As per claims 3, 10 and 17  Liu teaches, the apparatus of claim 1, wherein the one or more processors are further to select the sequence of multiple frames associated with the video stream (Liu, fig.6 S210 “Video frames”). 
As per claims 7, 14 and 21 Liu teaches, the apparatus of claim 1, wherein the one or more processors comprise a graphics processor hosting a no-reference anomaly detection circuitry, wherein the one or more processors further comprise an application processor co-located with the graphics processor on a common semiconductor package (Liu, ¶[0068] “software or their combination in any one of computing devices (including a processor, a storage medium, etc.) or a network of computing devices, and it can be implemented by persons skilled in the art who have read the specification of the present application.” ). 
Allowable Subject Matter
Claims 4-6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art did not teach “and detecting one or more anomalies in the sequence when the sequence confidence score is less than a sequence confidence threshold associated with the sequence, wherein detecting includes dynamically comparing the sequence confidence score with the sequence confidence threshold through inference using sequence field data and the sequence training data.” Which would give an improved manner to detect a visual anomaly without graphics computing environment getting involved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/